REASONS FOR ALLOWANCE
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	 Applicant’s  amendment of May 25, 2021 is acknowledged. It is noted that claims 1 (currently),  7- 8 (previously) and 12- 14 (Original), 15- 16 {previously) are amended.  Claims 2-6, 9-11 and 17-20 are canceled. 
3. 	Claims 1, 7-8 and 12-16 are allowed.
4.  	The following is an examiner's statement of reasons for allowance: None of prior art teaches or suggests a system for forming a three dimensional part, comprising the beam delivery subsystem includes first and second light sources; a beam splitter receiving both of the first and second optical signals to generate optical initiation images, and directing both of the first and second optical signals to the digital mask subsystem; the electronic controller configured to control the digital mask subsystem to receive both of the optical signals to create optical images, the optical images forming both optical initiation images and optical inhibition images generated in alternating fashion, which transmitted back through the beam splitter;  the optical initiation images being generated by the digital mask subsystem in illuminated areas; the optical inhibition images being projected for a second predetermined time period, within the predetermined depth of the same layer; the primary 2D image of the optical initiation images is different  from  the secondary 2D image of optical inhibition images; both in the predetermined depth of the same layer to form each layer of the 3D part; the 2D images projecting into an upper surface of the photo-sensitive resin.
4. 	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuongchi Nguyen whose telephone number is (571) 272-2012. The examiner can normally be reached on 8:00AM-4:00PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, RIYAMI ABDULLAH A  can be reached on 571-270--3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree).
 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUONG  CHI THI NGUYEN/Primary Examiner, Art Unit 2831